Appeal from an order denying the motion by an infant claimant for leave to file a late notice of claim, under section 50-e of the General Municipal Law. The infant was twelve years of age at the time of the happening of the accident upon which the claim is based. The application was made one day before the expiration of the year within which the application might have been made, and was denied on the authority of Matter of Nori V. City of Yonkers (300 N. Y. 632), on the ground that the failure to serve the notice in time was not by reason of the claimant’s infancy. There was no other claim of disability. Order affirmed, without costs. No opinion. Nolan, P. J., Carswell, Johnston, Adel and MaeCrate, JJ., concur.